Citation Nr: 1214141	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-08 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran/appellant served on active duty in the United States Coast Guard from March 1961 to March 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability.

In February 2012, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant is in receipt of Social Security Administration (SSA) disability benefits based on disorders of the knee, back and shoulder.  The appellant is service-connected for each knee, but he is not service-connected for any back or shoulder disorder.

The appellant testified at his February 2012 Travel board hearing that he does not have the range of motion in his knees that he used to have and that the pain in his knees and in his back is worse with changes in the weather.  He reported that he has come close to falling due to instability in his knees.  The appellant further testified that he uses a cane because of his problems with instability.  He stated that he had an eighth grade education and that he spent his entire work career in the same field of propane gas servicing.  The appellant's representative contended that the appellant's service-connected disabilities have been exacerbated, that his knees were getting worse and that his education and lack of skills make him unemployable.

Review of the evidence of record reveals that the appellant was last afforded a VA medical examination that addressed the issue of unemployability in November 2008 - nearly three-and-a-half years ago.  As noted by the Veteran's representative during the February 2012 Travel Board hearing, the appellant has reported an increase in the severity of his right and left knee disabilities; the April 2010 VA medical examination includes a thorough discussion of the right knee disability, but there is only a partial description of the left knee disability which the appellant was noted to state was now more bothersome than the right and the examiner did not address the question of unemployability due to service-connected disability.  Thus, the evidence of record indicates that the appellant's service-connected left knee disability may have increased in severity since the most recent complete VA examination in November 2008; in addition, the right knee disability may also have increased in severity since the April 2010 examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, additional VA examination is necessary.

In addition, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The April 2010 VA medical examination was inadequate in relation to the question of the severity of the left knee disability and in relation to the question of whether or not the appellant is unemployable due to service-connected disability.  

The appellant submitted a claim for TDIU in December 2004; a duty to assist letter was sent to him by the RO in February 2005.  The appellant has received medical treatment for his service-connected disabilities (right tibia fracture residuals, left knee degenerative joint disease, left knee scar, left knee subluxation, bilateral hearing loss and tinnitus) and the claims file currently contains VA medical treatment records dated between 2004 and July 2009.  No more recent VA treatment records are of record.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal government entities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the outstanding VA treatment records and relevant private treatment records should be obtained and associated with the claims file.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent have been accomplished.

2.  Obtain the appellant's relevant medical treatment records from any VA facility identified by the appellant, to the extent not already on file for the period from December 2004 to the present.

3.  After securing any necessary release(s) and with the assistance of the appellant as needed, identify and obtain all private health care records not previously secured that relate to treatment for his service-connected disabilities since December 2004.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims files should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA social and industrial survey to ascertain the impact of his service-connected disabilities on his capacity for employment.  The claims file should be made available to the social worker for review.  The social worker should elicit and set forth pertinent facts regarding the appellant's medical history, education, employment history, social adjustment, and current behavior and health.  The social worker should offer an assessment of the appellant's current functioning and identify the conditions which limit his employment opportunities.  The social worker must evaluate and discuss the effect of all of the appellant's service-connected disabilities (right tibia fracture residuals, left knee degenerative joint disease, left knee scar, left knee subluxation, bilateral hearing loss and tinnitus), both singly and jointly, on his employability.  Distinctions between the effects the appellant's service-connected disabilities and non-service-connected disorders have on his capacity for employment must be noted.

6.  After the above development action has been accomplished, the AMC/RO should schedule the appellant for a VA orthopedic examination to determine the nature, severity and extent of his service-connected lower extremity disabilities, to include the effect of these service-connected disabilities on his employability.  All appropriate testing should be accomplished.

The claims file should be reviewed and that review should be indicated in the examination report.  The orthopedist should review the appellant's entire medical history in order to construct an overall picture of his orthopedic status since 2004.  Distinctions between service-connected disabilities and non-service-connected disorders should be noted.

To the extent possible, the orthopedist should indicate the historical degree of impairment due to the service-connected disabilities, as opposed to the impairment due to other physical disabilities, including the back and shoulder.  Based on a review of the claims file and the examination findings, the examiner is in particular requested to offer an opinion regarding the severity of each diagnosed orthopedic disorder and the extent to which each diagnosed orthopedic disorder affects the appellant's ability to work.  The examiner should describe how the symptoms of the service-connected bilateral lower extremity disabilities have affected the appellant's social and industrial capacity since 2004.  The examiner should describe in detail the impact that the appellant's service-connected disabilities have on his employability as opposed to the impact his non-service-connected conditions have on his employability.

Based on examination findings and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that the appellant's service-connected disabilities (hearing loss, tinnitus, right tibia fracture residuals, left knee degenerative joint disease, left knee scar and subluxation), either singly or taken together, without regard to his non service-connected disabilities, or his age, render him unable to secure and follow a substantially gainful occupation.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an opinion concerning employability without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's capacity for employment.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of the social and industrial survey and examination reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the social worker and/or the examiner for corrections or additions.  See 38 C.F.R. § 4.2.

8.  Thereafter, re-adjudicate the TDIU claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, 38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007); and pertinent General Counsel Opinions.

9.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

